COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00006-CR


RANDOLPH VENSON BROWN SR.                                           APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1454668D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On January 5, 2018, Randolph Venson Brown Sr. filed a pro se notice of

appeal from the trial court’s December 15, 2017 order modifying the conditions of

his community supervision.     The trial court had originally placed Brown on

deferred adjudication community supervision on April 3, 2017 in accordance with

his guilty plea. Because an order modifying the terms of community supervision


      1
       See Tex. R. App. P. 47.4.
is not appealable, we dismiss this appeal for want of jurisdiction. See Davis v.

State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006) (noting that modification

orders are not independently appealable because the legislature has authorized

appeal only of (1) orders granting deferred adjudication and (2) orders imposing

punishment upon adjudication of guilt). But cf. Tex. Code Crim. Proc. Ann. art.

11.072, § 3(b)–(c) (West 2015) (providing that person who is or has been placed

on community supervision may file an application for writ of habeas corpus

challenging the constitutionality of a condition of community supervision but only

if he first files a motion in the trial court seeking to amend the condition).


                                                      PER CURIAM


PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 15, 2018




                                           2